DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/16/21 has been entered.

Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are not persuasive.
Applicant argued that the combination of TAKAHASHI and Tanabe would not be operable. However, the examiner disagrees with the above argument because both TAKAHASHI and Tanabe direct toward a magnetic sensor using magnetoresistive effect element and magnet (soft magnetic body). The arrangement of the magnetoresistive effect element and magnet of TAKAHASHI is different than Tanabe. However, the 
Applicant further argued that Tanabe does not teach an entire edge of at least one of the end portions is formed by a curved line.
	However, the examiner disagrees with the above argument because Tanabe has the entire edge of at least one of the end portions is formed by a curved line.
The applicant seems to argue that end portion defined by the top of the magnetoresistive effect element arranged at the width of the magnetic body start to decrease.
Even if claim discloses the end portion defined by the top of the magnetoresistive effect element arranged at the width of the magnetic body start to decrease. A new found reference Furukawa et al. (US 20100156405) shows the top of the magnetoresistive effect element arranged at the width of the magnetic body start to decrease.

Claim Objections
Claims 1, 7 and 10-12 is objected to because of the following informalities:  

Claim 1 line 2 recites “an elongate element portion” while the rest of claim 1 and claims 7, 10-12 recite “the element portion”.  

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKAHASHI further in view of Furukawa et al. (US 20100156405, hereinafter Furukawa).


Regarding to claim 1, TAKAHASHI discloses a magnetic sensor (fig. 1-9) comprising: 
an elongate element portion having a magnetoresistive effect (fig. 3 shows an elongate element portion of MR21); and 
a pair of elongate soft magnetic bodies (fig. 9s shows pair of elongate soft magnetic bodies 31-32 or 33-34 or 131-132 or 133-134) that are arranged along the element portion on both sides of the element portion with regard to a short axis thereof (x-axis), 
wherein each soft magnetic body includes a central portion that is adjacent to the element portion from one end to another end of the element portion with regard to a long axis direction thereof (fig. 6 shows each soft magnetic body is adjacent to the element portion with regard to y-axis) and a pair of end portions that protrude from the central portion in the long axis direction (fig. 9b and 9d shows the protrusions at the end of the body), 
a width of the at least one of the end portions gradually decreases in a direction away from the central portion in at least a part of the end portions in the long axis direction thereof (fig. 9b and 9d shows the end portion decreasing). 
However, TAKAHASHI discloses different type of shapes of the soft magnetic body except as viewed in a direction that is perpendicular both to the long axis direction and to a short axis direction of the soft magnetic body, the central portion is rectangular, an entire edge of at least one of the end portions is formed by a curved line.
Tanabe discloses soft magnetic bodies with different shapes and fig. 20-21 show the magnetic body as viewed in a direction that is perpendicular both to the long axis direction and to a short axis direction of the soft magnetic body, the central portion is rectangular, an entire edge of at least one of the end portions is formed by a curved line. 
Therefore, at the time before the effective filing date, it would have been obvious to a person having an ordinary skill in the art to incorporate the magnetic body as taught by Tanabe in to the magnetic body in order to improve the detection precision (paragraph 0019 of Tanabe). Furthermore, since both TAKAHASHI and Tanabe disclose different shape of soft magnetic bodies therefore to have the magnetic body as viewed in a direction that is perpendicular both to the long axis direction and to a short axis direction of the soft magnetic body, the central portion is rectangular, an entire edge of at least one of the end portions is formed by a curved line, since such a 
Even if TAKAHASHI in view of Tanabe does not discloses the top end of the elongate element portion arranged at the width of the at least one of the end portions gradually decreases in a direction away from the central portion in at least a part of the end portions in the long axis direction thereof.
Furukawa discloses soft magnetic bodies with different shapes (fig. 1-2, 5-6, 11-17) and fig. 6-7 (see fig. 6 below) show the magnetic body as viewed in a direction that is perpendicular both to the long axis direction and to a short axis direction of the soft magnetic body, the central portion is rectangular, an entire edge of at least one of the end portions is formed by a curved line. 
Therefore, at the time before the effective filing date, it would have been obvious to a person having an ordinary skill in the art to incorporate the magnetic body as taught by Furukawa into the magnetic body of TAKAHASHI in order for adjusting a magnetic field applied to a magneto-resistance element, which has a few detection errors resulting from positional variations of the magnetic flux guide (paragraph 0012 of Furukawa). Furthermore, since both TAKAHASHI and Furukawa disclose different shape of soft magnetic bodies therefore to have the magnetic body as viewed in a direction that is perpendicular both to the long axis direction and to a short axis direction of the soft magnetic body, the central portion is rectangular, an entire edge of at least one of the end portions is formed by a curved line, since such a modification would have involved a mere change in the shape of the component. A change in shape is generally 


    PNG
    media_image1.png
    477
    766
    media_image1.png
    Greyscale



Regarding to claim 2, TAKAHASHI in view of Tanabe and Furukawa the magnetic sensor according to claim 1, wherein the width of said one of the end portions is zero at a tip end thereof (fig. 9b and 9d of TAKAHASHI). 

Regarding to claim 3, TAKAHASHI in view of Tanabe and Furukawa the magnetic sensor according to claim 1, wherein the widths of both end portions gradually decrease in a direction away from the central portion in at least a part of the end portions in the long axis direction thereof (fig. 9b and 9d of TAKAHASHI or 5-6 of Furukawa). 

Regarding to claim 4, TAKAHASHI in view of Tanabe and Furukawa the magnetic sensor according to claim 3, wherein the widths of both end portions are zero at both tip ends thereof (fig. 9b and 9d of TAKAHASHI). 

Regarding to claim 5, TAKAHASHI in view of Tanabe and Furukawa the magnetic sensor according to claim 1, wherein the width of the end portion gradually decreases from a boundary between the central portion and the end portion as a distance in the long axis direction from the central portion increases (fig. 9b and 9d of TAKAHASHI or 5-6 of Furukawa). 

Regarding to claim 6, TAKAHASHI in view of Tanabe and Furukawa the magnetic sensor according to claim 1, wherein a chamfering rate of the end portion is 5% or more, as viewed in a direction that is perpendicular both to the long axis direction and to the short axis direction, wherein the chamfering rate is defined by S1/S2.times.100(%), wherein S2 is an area of a minimum rectangular region that envelops the end portion and S1 is a value obtained by subtracting an area of the end portion from the area of the minimum rectangular region (fig. 9b of TAKAHASHI). 

Regarding to claim 7, TAKAHASHI in view of Tanabe and Furukawa the magnetic sensor according to claim 1, wherein the end portion is in line symmetry with regard to the long axis direction of the element portion, as viewed in a direction that is perpendicular both to the long axis direction and to the short axis direction (fig. 9, 13, 17, 21 of Tanabe discloses different embodiments of soft magnetic body and by incorporated at least one of these bodies to TAKAHASHI would produce the a body with end portion is in line symmetry with regard to the long axis direction of the element portion, as viewed in a direction that is perpendicular both to the long axis direction and to the short axis direction).


Regarding to claim 10, TAKAHASHI in view of Tanabe and Furukawa the magnetic sensor according to claim 1, wherein a width of the central portion is larger than a width of the element portion (fig. 9b and 9d show the width of the central portion is larger than a width of the element portion). 


Regarding to claim 12, TAKAHASHI in view of Tanabe and Furukawa the magnetic sensor according to claim 1, wherein the element portion exhibits a giant magnetoresistive effect (paragraph 0029).

Regarding to claim 13, TAKAHASHI in view of Tanabe and Furukawa the magnetic sensor according to claim 1, wherein the element portion has a magnetically sensitive axis in the short-axis direction (fig.13 of TAKAHASHI).

Regarding to claim 14, TAKAHASHI in view of Tanabe and Furukawa the magnetic sensor according to claim 13, wherein the central portions of both soft magnetic bodies are adjacent to the element portion on both sides of the element portion with regard to the short-axis direction and are adjacent to the element portion along the element portion (fig. 5-6 of Furukawa).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKAHASHI in view of Tanabe and Furukawa as applied to claim 1 above, and further in view of Sasaki et al..


Regarding to claim 11, TAKAHASHI in view of Tanabe and Furukawa the magnetic sensor according to claim 1, wherein the element portion exhibits a tunneling magnetoresistive effect (paragraph 0029 of TAKAHASHI discloses the sensor to be a GMR).
Paragraph 0062 of Sasaki discloses a magnetic sensor exhibiting a tunneling magnetoresistive effect.



Claim 1 can be rejected as follow:
Regarding to claim 1, Furukawa discloses a magnetic sensor (abstract) comprising: 
an elongate element portion having a magnetoresistive effect (fig. 5-6 shows an elongate element portion of MR 20); and 
a pair of elongate soft magnetic bodies (fig. 5-6 shows pair of elongate soft magnetic bodies 301, 302) that are arranged along the element portion on both sides of the element portion with regard to a short axis thereof (see fig. 5-6), 
wherein each soft magnetic body (301, 302) includes a central portion that is adjacent to the element portion from one end to another end of the element portion with regard to a long axis direction thereof (fig. 5-6 shows each soft magnetic body is adjacent to the element portion) and a pair of end portions that protrude from the central portion in the long axis direction (fig. 5 and 6 shows the protrusions at the end of the body), and 
as viewed in a direction that is perpendicular both to the long axis direction and to a short axis direction of the soft magnetic body (fig. 6 shows the view in a direction that is perpendicular both to the long axis direction and to a short axis direction of the soft magnetic body 301), the central portion is rectangular (see fig. 6 below), an entire edge of at least one of the end portions is formed by a curved line (fig. 6 show an entire edge is formed by curved line) and a width of the at least one of the end portions gradually decreases in a direction away from the central portion in at least a part of the end portions in the long axis direction thereof (fig. 5-6 show the end portion of 301 or 302 decreasing). 


Allowable Subject Matter
Claims 8-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding to claim 8, the prior arts of record, alone or in combination do not fairly teach or suggest:
an edge of the end portion is expressed by a first curve in a first quadrant of a Cartesian coordinate and by a second curve in a second quadrant of the Cartesian coordinate, as viewed in a direction that is perpendicular both to the long axis direction and to the short axis direction, in the Cartesian coordinate, an origin (0, 0) represents coordinates of a middle point of an imaginary boundary line between the end portion and the central portion, an X axis is the imaginary boundary line and a Y axis is an imaginary straight line that passes through the coordinates of the middle point and that extends in the long axis direction, and the first curve is expressed by the following formula and the second curve is in line symmetry with the first curve with regard to the Y axis:
(X, Y) =((W/2)cosθ, Lsin(θ + Psin(2θ))

W: a width of the central portion 
L: a length of the end portion 
P: a strain angle [°] 
θ: an angle [°] in the Cartesian coordinate system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818.  The examiner can normally be reached on M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SON T LE/Primary Examiner, Art Unit 2863